Under UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-03280 PUBLIC SERVICE COMPANY OF COLORADO (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100, Denver, Colorado 80202 (Address of principal executive offices) Registrant’s telephone number, including area code: 303-571-7511 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer oAccelerated filer x Non-accelerated filer o Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No As of Feb. 25, 2013, 100 shares of common stock, par value $0.01 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2013 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. Public Service Company of Colorado meets the conditions set forth in General Instructions I(1)(a) and (b) of Form 10-K and is therefore filing this form with reduced disclosure format permitted by General Instruction I(2). INDEX PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 5 Public Utility Regulation 5 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 6 Fuel Supply and Costs 8 Fuel Sources 8 Renewable Energy Sources 9 Wholesale Commodity Marketing Operations 9 Summary of Recent Regulatory Developments 9 Electric Operating Statistics 10 NATURAL GAS UTILITY OPERATIONS 11 Overview 11 Public Utility Regulation 12 Capability and Demand 12 Natural Gas Supply and Costs 12 Natural Gas Operating Statistics 13 GENERAL 13 ENVIRONMENTAL MATTERS 14 EMPLOYEES 14 Item 1A — Risk Factors 14 Item 1B — Unresolved Staff Comments 22 Item 2 — Properties 22 Item 3 — Legal Proceedings 23 Item 4 — Mine Safety Disclosures 24 PART II 24 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6 — Selected Financial Data 24 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 28 Item 8 — Financial Statements and Supplementary Data 29 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 Item 9A — Controls and Procedures 76 Item 9B — Other Information 77 PART III 77 Item 10 — Directors, Executive Officers and Corporate Governance 77 Item 11 — Executive Compensation 77 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 77 Item 13 — Certain Relationships and Related Transactions, and Director Independence 77 Item 14 — Principal Accountant Fees and Services 77 PART IV 77 Item 15 — Exhibits, Financial Statement Schedules 77 SIGNATURES 82 This Form 10-K is filed by PSCo.PSCo is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Index PART I Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) NCE New Century Energies, Inc. NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado PSRI P.S.R. Investments, Inc. SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS WYCO WYCO Development LLC Xcel Energy Xcel Energy Inc. and subsidiaries Federal and State Regulatory Agencies CPUC Colorado Public Utilities Commission DOI United States Department of the Interior DOT United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NERC North American Electric Reliability Corporation SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses DSM Demand side management DSMCA Demand side management cost adjustment ECA Retail electric commodity adjustment GCA Gas cost adjustment PCCA Purchased capacity cost adjustment PSIA Pipeline system integrity adjustment QSP Quality of service plan RES Renewable energy standard RESA Renewable energy standard adjustment SCA Steam cost adjustment TCA Transmission cost adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction ALJ Administrative law judge APBO Accumulated postretirement benefit obligation ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CACJA Clean Air Clean Jobs Act CO2 Carbon dioxide COLI Corporate owned life insurance CPCN Certificate of public convenience and necessity CWIP Construction work in progress ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles 3 Index GHG Greenhouse gas IFRS International Financial Reporting Standards JOA Joint operating agreement MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator Moody’s Moody’s Investor Services Native load Customer demand of retail and wholesale customers whereby a utility has an obligation to serve under statute or long-term contract. NOL Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PBRP Performance-based regulatory plan PCB Polychlorinated biphenyl PJM PJM Interconnection, LLC PM Particulate matter PPA Purchased power agreement Provident Provident Life & Accident Insurance Company PRP Potentially responsible party PTC Production tax credit PV Photovoltaic REC Renewable energy credit RFP Request for proposal ROE Return on equity RPS Renewable portfolio standards RTO Regional Transmission Organization SCR Selective catalytic reduction SIP State implementation plan SO2 Sulfur dioxide Standard & Poor’s Standard & Poor’s Ratings Services Measurements KV Kilovolts KWh Kilowatt hours MMBtu Million British thermal units MW Megawatts MWh Megawatt hours GWh Gigawatt hours 4 Index COMPANY OVERVIEW PSCo was incorporated in 1924 under the laws of Colorado.PSCo is an operating utility engaged primarily in the generation, purchase, transmission, distribution and sale of electricity in Colorado.The wholesale customers served by PSCo comprised approximately 13 percent of its total KWh sold in 2012.PSCo also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas.PSCo provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 1.3 million customers.All of PSCo’s retail electric operating revenues were derived from operations in Colorado during 2012.Although PSCo’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of PSCo’s large commercial and industrial electric sales include customers in the following industries:fabricated metal products, as well as oil and gas extraction.For small commercial and industrial customers, significant electric retail sales include customers in the following industries:real estate and dining establishments.Generally, PSCo’s earnings contribute approximately 45 percent to 55 percent of Xcel Energy’s consolidated net income. PSCo owns the following direct subsidiaries: 1480 Welton, Inc., and United Water Company, both of which own certain real estate interests; and Green and Clear Lakes Company, which owns water rights and certain real estate interests.PSCo also owns PSRI, which held certain former employees’ life insurance policies.PSCo also holds a controlling interest in several other relatively small ditch and water companies. PSCo conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 14 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. PSCo corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.PSCo files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a core priority for PSCo and is designed to meet customer and policy maker expectations for clean energy at a competitive price while creating shareholder value. ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — PSCo is regulated by the CPUC with respect to its facilities, rates, accounts, services and issuance of securities.PSCo is regulated by the FERC with respect to its wholesale electric operations, accounting practices, hydroelectric licensing, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with the NERC electric reliability standards and natural gas transactions in interstate commerce. Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms — PSCo has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · ECA — The ECA recovers fuel and purchased power costs.Short-term sales margins are shared with retail customers through the ECA.The ECA is revised quarterly. · PCCA — The PCCA recovers purchased capacity payments. · SCA — The SCA recovers the difference between PSCo’s actual cost of fuel and the amount of these costs recovered under its base steam service rates.The SCA rate is revised annually in January, as well as on an interim basis to coincide with changes in fuel costs. · DSMCA — The DSMCA recovers DSM, interruptible service option credit costs and performance initiatives for achieving various energy savings goals. · RESA — The RESA recovers the incremental costs of compliance with the RES and is set at its maximum level of 2 percent of the customer’s total bill. · Wind Energy Service — Wind Energy Service is a premium service for those customers who voluntarily choose to pay an additional charge to increase the level of renewable resource generation used to meet the customer’s load requirements. · TCA — The TCA recovers transmission plant revenue requirements and allows for a return on CWIP outside of rate cases. PSCo recovers fuel and purchased energy costs from its wholesale electric customers through a fuel cost adjustment clause approved by the FERC.PSCo’s wholesale customers have agreed to pay the full cost of certain renewable energy purchase and generation costs through a fuel clause and in exchange receive RECs associated with those resources.The wholesale customers pay their jurisdictional allocation of production costs through a fully forecasted formula rate with true-up. 5 Index PBRP and QSP Requirements — PSCo operates under an electric PBRP.This regulatory plan provides for bill credits to customers if PSCo does not achieve certain performance targets relating to electric reliability and customer service through 2012.PSCo regularly monitors and records, as necessary, an estimated customer refund obligation under the PBRP.In April of each year following the measurement period, PSCo files its proposed rate adjustment under the PBRP.The CPUC conducts proceedings to review and approve these rate adjustments annually.In July 2012, PSCo filed an application with the CPUC to extend the terms of the current QSP through the end of 2015.PSCo is in settlement discussions and expects resolution in the first quarter of 2013. Capacity and Demand Uninterrupted system peak demand for PSCo’s electric utility for each of the last three years and the forecast for 2013, assuming normal weather, is listed below. System Peak Demand (in MW) 2013 Forecast The peak demand for PSCo’s system typically occurs in the summer.The 2012 uninterrupted system peak demand for PSCo occurred on June 25, 2012, which was an extremely hot day.The forecasted 2013 system peak is lower than the 2012 peak, primarily due to the assumption of normal weather. Energy Sources and Related Transmission Initiatives PSCo expects to meet its system capacity requirements through existing electric generating stations, power purchases, new generation facilities, DSM options and phased expansion of existing generation at select power plants. Purchased Power — PSCo has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.PSCo also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services — In addition to using its own transmission system, PSCo has contracts with regional transmission service providers to deliver power and energy to PSCo’s customers. PSCo Resource Plan — In July 2012, PSCo filed two separate applications to update its resource plan.The first was an application to purchase Brush Power, LLC and all of its assets including Brush generating Units 1, 3 and 4 for a total purchase price of approximately $75 million.The Brush units currently provide 237 MW of natural gas fueled capacity and energy to PSCo under PPAs that are set to expire in 2017 for Brush Unit 1 and Brush Unit 3, and 2022 for Brush Unit 4. The second application sought approval to retire Arapahoe Unit 4, a 109 MW coal-fired company-owned generating station at the end of 2013.This was presented as an alternative to permanently fuel switching Arapahoe Unit 4 to natural gas and instead replacing the capacity and associated energy with a natural gas PPA with an existing generator. In September 2012, the FERC approved the acquisition of Brush Power, LLC.In January 2013, the CPUC denied approval of the acquisition due to the risks associated with the transaction.PSCo has the ability to terminate the transaction pursuant to the terms of the purchase agreement.The CPUC also decided that it was best not to make the decision to retire Arapahoe Unit 4 in this first phase of the resource plan and instead determined that the decision is best made after the retirement can be compared to bids received in the second phase. RES Compliance Plan — Colorado law mandates that at least 30 percent of PSCo’s energy sales are supplied by renewable energy by 2020 and includes a distributed generation standard.The CPUC has approved PSCo’s 2012 and 2013 RES compliance plan to acquire up to 30 MW of customer-sited solar projects each year and up to 9 MW of community solar garden projects.The CPUC also approved moving solely to a pay-for-performance basis under the Solar*Rewards distributed solar generation program, which PSCo implemented in June 2012.Based on CPUC approval, PSCo implemented a solar gardens program called Solar*Rewards Community, which will allow customers who either cannot or who prefer not to install solar generation on their property to join together to own interests in a common solar facility and receive a credit related to their share of the solar garden’s electric production on their electric bill.PSCo filled the 9 MW allotted for Solar*Rewards Community in 2012 and will seek to acquire an additional 9 MW in 2013.See Renewable Energy Sources for further discussion. 6 Index CACJA — The CACJA required PSCo to file a comprehensive plan to reduce annual emissions of NOx from the coal-fired generation identified in the plan by at least 70 to 80 percent or greater from 2008 levels by 2017.The plan allows PSCo to propose emission controls, plant refueling or plant retirement of at least 900 MW of coal-fired generating units in Colorado by 2017.The total investment associated with the adopted plan is approximately $1.0 billion through 2017.In September 2012, the EPA formally approved the Colorado SIP, including the proposed changes at the PSCo plants. PSCo’s plan as of Dec. 31, 2012 is as follows: · Cherokee Units 2 and 1 were shut down in 2011 and 2012, respectively, and Cherokee Unit 3 (365 MW in total) is expected to be shut down by the end of 2016, after a new natural gas combined-cycle unit is built at Cherokee Station (569 MW); · Cherokee Unit 2 was converted to a synchronous condenser to support the transmission system in 2012; · Fuel switch Cherokee Unit 4 (352 MW) to natural gas by 2017, unless a more cost-effective bid is provided to PSCo in response to the RFP to be issued in Phase 2 of the PSCo Resource Plan in early 2013. If a more cost-effective bid is obtained, then Cherokee Unit 4 would be retired at the end of 2017; · Shutdown Arapahoe Unit 3 (45 MW) at the end of 2013; · Fuel Switch Arapahoe Unit 4 (111 MW) at the end of 2013, unless a more cost-effective bid is provided to PSCo in response to the RFP to be issued in Phase 2 of the PSCo Resource Plan in early 2013. If a more cost effective bid is obtained, then Arapahoe Unit 4 would be retired at the end of 2013; · Shutdown Valmont Unit 5 (186 MW) in 2017; · Install SCR for controlling NOx and a scrubber for controlling SO2 on Pawnee Generating Station in 2014; and · Install SCRs on Hayden Unit 1 in 2015 and Hayden Unit 2 in 2016. PSCo has received CPCNs for the following: · Conversion of Cherokee Unit 2 to a synchronous condenser; · Decommissioning of Cherokee Unit 1 and Unit 2; · Installing Pawnee emissions controls; · Installing SCRs on the Hayden units; · Shutdown Arapahoe 3 at the end of 2013; and · Constructing a new natural gas combined-cycle unit at Cherokee Station. PSCo is in the process of decommissioning Cherokee Units 1 and 2. Steam System Package Boilers and Regulatory Plan — In December 2012, PSCo filed for a CPCN to construct two packaged boilers for its steam utility.The application also sought approval for PSCo’s regulatory plan affecting rates for natural gas and steam services effective after the boilers have been placed in service.The proposed regulatory plan would combine the gas and steam revenue requirements for purposes of setting rates for retail gas and steam customers beginning January 2016. PSCo estimates that the impact of its proposed regulatory plan will be a reduction in the revenue requirement for steam of approximately $3.2 million and a corresponding $3.2 million increase in the revenue requirement for natural gas.A CPUC decision is expected in late 2013. San Luis Valley-Calumet-Comanche Transmission Project — In May 2009, PSCo and Tri-State Generation and Transmission Association filed a joint application with the CPUC for a 230 KV and 345 KV line and substation construction project.The line was intended to assist in bringing solar power in the San Luis Valley to customers.In March 2011, the CPUC granted a CPCN for this project.The CPUC’s decisions have been appealed to the Costilla County District Court by Blanca Ranch Holdings, LLC and Trinchera Ranch Holdings, LLC, and are pending before the Court. In October 2011, PSCo determined that due to lower projected load growth, lower gas prices and the higher cost of solar thermal generation, it was unlikely to need the transmission line in the foreseeable future.PSCo is awaiting a final Phase I decision in its 2011 resource plan before making a final determination.A CPUC decision on the resource plan is anticipated in the first quarter of 2013. SmartGridCity™ (SGC) Cost Recovery — PSCo requested recovery of the revenue requirements associated with $45 million of capital and $4 million of annual O&M costs incurred to develop and operate SGC as part of its 2010 electric rate case.In February 2011, the CPUC allowed recovery of approximately $28 million of the capital cost and all of the O&M costs.In December 2011, PSCo requested CPUC approval for the recovery of the remaining capital investment in SGC and also provided the additional information requested.On Jan. 17, 2013, the ALJ recommended denial ofPSCo’s request for recovery of the remaining portion of the SGC investment.On Feb. 6, 2013, PSCo filed exceptions to the ALJ recommendation requesting that the CPUC grant recovery of its investment.However, as a result of the ALJ’s recommended decision denying recovery, PSCo recognized a $10.7 million pre-tax charge in 2012, representing the net book value of the disallowed investment, which is included in O&M expense. 7 Index Boulder, Colo. Franchise Agreement — In November 2011, two ballot measures were passed by the citizens of Boulder.The first measure increased the occupation tax to raise an additional $1.9 million annually for a limited duration with the stated purpose of funding the exploration costs of forming a municipal utility and acquiring the PSCo electric distribution system in Boulder.The second measure authorized the formation and operation of a municipal light and power utility and the issuance of enterprise revenue bonds, subject to certain restrictions, including the level of initial rates and debt service coverage.Boulder has retained multiple legal firms that specialize in condemnation and FERC matters, as well as several other consultants. The City Council has not yet decided whether it will proceed with the formation of a municipal electric utility or with the commencement of a condemnation or FERC stranded cost proceeding.In December 2012, Boulder issued a white paper exploring opportunities for reaching its energy goals with PSCo, in lieu of condemnation.PSCo has advised Boulder that it is willing to discuss many of these opportunities.Boulder has announced that the City Council will decide whether to proceed with the formation of a municipal electric utility in April 2013.Should Boulder attempt to condemn PSCo facilities, PSCo would seek to obtain full compensation for the property and business taken by Boulder and for all damages resulting to PSCo and its system.PSCo would also seek appropriate compensation for stranded costs with the FERC. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for owned electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal Natural Gas Weighted Average Owned Cost Percent Cost Percent Fuel Cost $ 78 % $ 22 % $ 76 24 85 15 See Item 1A for further discussion of fuel supply and costs. Fuel Sources Coal— PSCo normally maintains approximately 41 days of coal inventory.Coal supply inventories at Dec. 31, 2012 and 2011 were approximately 46 and 48 days usage, respectively.PSCo’s generation stations use low-sulfur western coal purchased primarily under contracts with suppliers operating in Colorado and Wyoming.During 2012 and 2011, PSCo’s coal requirements for existing plants were approximately 11.3 and 10.5 million tons, respectively.The estimated coal requirements for 2013 are approximately 11.4 million tons. PSCo has contracted for coal supply to provide 97 percent of its coal requirements in 2013, and a declining percentage of requirements in subsequent years.PSCo’s general coal purchasing objective is to contract for approximately 100 percent of requirements for the following year, 67 percent of requirements in two years, and 33 percent of requirements in three years.Remaining requirements will be filled through the procurement process or over-the-counter transactions. PSCo has coal transportation contracts that provide for delivery of 100 and 46 percent of its coal requirements in 2013 and 2014, respectively.Coal delivery may be subject to short-term interruptions or reductions due to operation of the mines, transportation problems, weather, and availability of equipment. Natural gas— PSCo uses both firm and interruptible natural gas supply and standby oil in combustion turbines and certain boilers.Natural gas supplies for PSCo’s power plants are procured under contracts to provide an adequate supply of fuel.However, as natural gas primarily serves intermediate and peak demand, any remaining forecasted requirements are able to be procured through a liquid spot market.The majority of natural gas supply under contract is covered by a long-term agreement with Anadarko Energy Services Company, the balance of natural gas supply contracts have pricing features tied to changes in various natural gas indices.PSCo hedges a portion of that risk through financial instruments.See Note 10 to the consolidated financial statements for further discussion.Most transportation contract pricing is based on FERC approved transportation tariff rates.These transportation rates are subject to revision based upon FERC approval of changes in the timing or amount of allowable cost recovery by providers.Certain natural gas supply and transportation agreements include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec. 31, 2012, PSCo’s commitments related to gas supply contracts, which expire in various years from 2013 through 2023, were approximately $1.1 billion and commitments related to gas transportation and storage contracts, which expire in various years from 2013 through 2060, were approximately $754 million.At Dec. 31, 2011, PSCo’s commitments related to gas supply contracts were approximately $730 million and commitments related to gas transportation and storage contracts were approximately $819 million. 8 Index PSCo has limited on-site fuel oil storage facilities and primarily relies on the spot market for incremental supplies. Renewable Energy Sources PSCo’s renewable energy portfolio includes wind, hydroelectric, biomass and solar power from both owned generating facilities and PPAs.As of Dec. 31, 2012, PSCo was in compliance with mandated RPS, which require generation from renewable resources of 12 percent of electric retail sales.Renewable energy comprised 18.7 percent and 14.6 percent of PSCo’s total owned and purchased energy for 2012 and 2011, respectively.Wind energy comprised 16.0 percent and 12.4 percent of PSCo’s total owned and purchased energy for 2012 and 2011, respectively.Hydroelectric, biomass and solar power comprised approximately 2.7 percent and 2.2 percent of renewable energy for 2012 and 2011, respectively. PSCo also offers customer-focused renewable energy initiatives.Windsource®, one of the nation’s largest voluntary renewable energy programs, allows customers to purchase a portion or all of their electricity from renewable sources.Approximately 34,000 and 36,000 customers in Colorado purchased 201,000 MWh and 212,000 MWh of electricity under the Windsource program in 2012 and 2011, respectively.Additionally, to encourage the growth of solar energy on the system, customers are offered incentives to install solar panels on their homes and businesses under the Solar*Rewards® program.Over 12,500 PV systems with approximately 138 MW of aggregate capacity and over 9,600 PV systems with approximately 110 MW of aggregate capacity have been installed in Colorado under this program as of Dec. 31, 2012 and 2011, respectively. PSCo acquires the majority of its wind energy from PPAs with wind farm owners, primarily in Colorado and Wyoming.PSCo currently has 19 of these agreements in place, with facilities ranging in size from 2 MW to over 300 MW.In addition to receiving purchased wind energy under these agreements, PSCo also typically receives wind RECs, which are used to meet state renewable resource requirements.The average cost per MWh of wind energy under these contracts was approximately $47 and $45 for 2012 and 2011, respectively.The cost per MWh of wind energy varies by contract and may be influenced by a number of factors including regulation, state specific renewable resource requirements, and the year of contract execution.Generally, contracts executed in 2012 benefited from improvements in technology, excess capacity among manufacturers, and motivation to complete new construction prior to the anticipated expiration of the Federal PTCs in 2012.In January 2013, the Federal PTC was extended through 2013. In November 2012, the imon Wind Energy Center and imon Wind Energy Center II began commercial operations.PSCo has long-term PPAs to acquire the output of both facilities.The average cost over the 25 year term of the Limon II contract is approximately $35 per MWh, which is lower than the average cost per MWh of purchased wind energy on the PSCo system. Additionally, PSCo owns and operates the 26 MW Ponnequin Wind Farm in northern Colorado, which has been in service since 1999.PSCo collectively had approximately 2,200 MW and 1,800 MW of wind energy on its system at the end of 2012 and 2011, respectively. Wholesale Commodity Marketing Operations PSCo conducts various wholesale marketing operations, including the purchase and sale of electric capacity, energy and energy related products.See Item 7A for further discussion. Summary of Recent Federal Regulatory Developments The FERC has jurisdiction over rates for electric transmission service in interstate commerce and electricity sold at wholesale, hydro facility licensing, natural gas transportation, accounting practices and certain other activities of PSCo, including enforcement of NERC mandatory electric reliability standards.State and local agencies have jurisdiction over many of PSCo’s activities, including regulation of retail rates and environmental matters.In addition to the matters discussed below, see Note 11 to the accompanying consolidated financial statements for a discussion of other regulatory matters. FERC Order 1000, Transmission Planning and Cost Allocation (Order 1000) — The FERC issued Order 1000 adopting new requirements for transmission planning, cost allocation and development to be effective prospectively.PSCo may be impacted by the provisions of Order 1000 relating to an incumbent’s right to build transmission because Colorado does not have legislation protecting the rights of utilities to develop transmission projects in their service areas.PSCo submitted its compliance filing in October 2012, proposing to comply through participation in WestConnect, a consortium of utilities in the Western Interconnection.The filing is pending FERC action. 9 Index Electric Transmission Rate Regulation — The FERC regulates the rates and terms and conditions for electric transmission services. FERC policy encourages utilities to turn over the functional control of their electric transmission assets for the sale of electric transmission services to an RTO. Each RTO separately files regional transmission tariff rates for approval by the FERC. All members within that RTO are then subjected to those rates. In 2009, PSCo filed a tariff to participate with other utilities in WestConnect, a consortium of utilities offering regionalized non-firm transmission services. The WestConnect tariff was effective in the first quarter of 2009 and the FERC approved a two year extension in the second quarter of 2011. The WestConnect tariff has not had a material impact on PSCo transmission usage or revenues. WestConnect may provide wholesale energy market functions in the future, but would not be considered an RTO. Electric Operating Statistics Electric Sales Statistics Year Ended Dec. 31 Electric sales (Millions of KWh) Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Sales for resale Total energy sold Number of customers at end of period Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale 20 24 26 Total customers Electric revenues (Thousands of Dollars) Residential $ $ $ Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale Other electric revenues Total electric revenues $ $ $ KWh sales per retail customer Revenue per retail customer $ $ $ Residential revenue per KWh ¢ ¢ ¢ Large commercial and industrial revenue per KWh Small commercial and industrial revenue per KWh Wholesale revenue per KWh 10 Index Energy Source Statistics Year Ended Dec. 31 Millions of KWh Percent of Generation Millions of KWh Percent of Generation Millions of KWh Percent of Generation Coal 59 % 61 % 61 % Natural Gas 22 24 27 Wind (a) 16 12 10 Hydroelectric 2 2 1 Other (b) 1 1 1 Total 100 % 100 % 100 % Owned generation 66 % 65 % 66 % Purchased generation 34 35 34 Total 100 % 100 % 100 % (a) This category includes wind energy de-bundled from RECs and also includes Windsource RECs.PSCo uses RECs to meet or exceed state resource requirements and may sell surplus RECs. (b) Includes energy from other sources, including nuclear, solar, biomass, oil and refuse. Distributed generation from the Solar*Rewards program is not included. NATURAL GAS UTILITY OPERATIONS Overview The most significant developments in the natural gas operations of PSCo are continued volatility in natural gas market prices, uncertainty regarding political and regulatory developments that impact hydraulic fracturing, safety requirements for natural gas pipelines and the continued trend of declining use per residential and commercial and industrial (C&I) customer, as a result of improved building construction technologies, higher appliance efficiencies, and conservation.From 2000 to 2012, average annual sales to the typical PSCo residential customer declined from 92 MMBtu per year to 77 MMBtu per year, and to the typical C&I customer declined from 455 MMBtu per year to 372 MMBtu per year on a weather-normalized basis.Although wholesale price increases do not directly affect earnings because of natural gas cost recovery mechanisms, high prices can encourage further efficiency efforts by customers. The Pipeline and Hazardous Materials Safety Administration Pipeline Safety Act — The Pipeline Safety, Regulatory Certainty, and Job Creation Act, signed into law in January 2012 (Pipeline Safety Act) requires, among other things, additional verification of pipeline infrastructure records by pipeline owners and operators to confirm the maximum allowable operating pressure of lines located in high consequence areas or more-densely populated areas. Where records are inadequate to confirm the maximum allowable operating pressure, the DOT Pipeline and Hazardous Materials Safety Administration (PHMSA) will require operators to re-confirm the maximum allowable operating pressure.This process could cause temporary or permanent limitations on throughput for affected pipelines. In addition, the Pipeline Safety Act requires PHMSA to issue reports and develop new regulations, addressing a variety of subjects, including: requiring use of automatic or remote-controlled shut-off valves in certain circumstances; requiring testing of certain previously untested transmission lines; and expanding integrity management requirements.The Pipeline Safety Act also raises the maximum penalty for violating pipeline safety rules to $0.2 million per violation per day up to $2 million for a related series of violations.While PSCo cannot predict the ultimate impact Pipeline Safety Act will have on its costs, operations or financial results, PSCo is taking actions that are intended to comply with the Pipeline Safety Act and any related PHMSA regulations as they become effective.PSCo can generally recover costs to comply with the transmission and distribution integrity management programs through the PSIA rider. 11 Index Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — PSCo is regulated by the CPUC with respect to its facilities, rates, accounts, services and issuance of securities.PSCo holds a FERC certificate that allows it to transport natural gas in interstate commerce without PSCo becoming subject to full FERC jurisdiction under the Federal Natural Gas Act.PSCo is subject to the DOT and the CPUC with regards to pipeline safety compliance. Purchased Natural Gas and Conservation Cost-Recovery Mechanisms — PSCo has retail adjustment clauses that recover purchased natural gas and other resource costs: · GCA — The GCA recovers the actual costs of purchased natural gas and transportation to meet the requirements of its customers and is revised quarterly to allow for changes in natural gas rates. · DSMCA — PSCo has a low-income energy assistance program.The costs of this energy conservation and weatherization program are recovered through the gas DSMCA. · PSIA — Effective Jan. 1, 2012, the PSIA began to recover costs associated with transmission and distribution pipeline integrity management programs and two projects to replace large transmission pipelines. QSP Requirements — The CPUC established a natural gas QSP that provides for bill credits to customers if PSCo does not achieve certain performance targets relating to natural gas leak repair time and customer service through 2012.The CPUC conducts proceedings to review and approve the rate adjustment annually.In July 2012, PSCo filed an application with the CPUC to extend the terms of the current QSP through the end of 2015.PSCo is in settlement discussions and expects to close out this matter in the first quarter of 2013. See Note 11 to the consolidated financial statements for further discussion. Capability and Demand PSCo projects peak day natural gas supply requirements for firm sales and backup transportation, which include transportation customers contracting for firm supply backup, to be 1,936,810 MMBtu.In addition, firm transportation customers hold 726,530 MMBtu of capacity for PSCo without supply backup.Total firm delivery obligation for PSCo is 2,663,340 MMBtu per day.The maximum daily deliveries for PSCo for firm and interruptible services were 1,539,864 MMBtu on Dec. 19, 2012 and 2,155,547 on Feb. 1, 2011. PSCo purchases natural gas from independent suppliers, generally based on market indices that reflect current prices.The natural gas is delivered under transportation agreements with interstate pipelines.These agreements provide for firm deliverable pipeline capacity of approximately 1,846,358 MMBtu per day, which includes 853,453 MMBtu of natural gas held under third-party underground storage agreements.In addition, PSCo operates three company-owned underground storage facilities, which provide approximately 22,400 MMBtu of natural gas supplies on a peak day.The balance of the quantities required to meet firm peak day sales obligations are primarily purchased at PSCo’s city gate meter stations. PSCo is required by CPUC regulations to file a natural gas purchase plan by June of each year projecting and describing the quantities of natural gas supplies, upstream services and the costs of those supplies and services for the 12-month period of the following year.PSCo is also required to file a natural gas purchase report by October of each year reporting actual quantities and costs incurred for natural gas supplies and upstream services for the previous 12-month period. Natural Gas Supply and Costs PSCo actively seeks natural gas supply, transportation and storage alternatives to yield a diversified portfolio that provides increased flexibility, decreased interruption and financial risk and economical rates.In addition, PSCo conducts natural gas price hedging activities that have been approved by the CPUC. The following table summarizes the average delivered cost per MMBtu of natural gas purchased for resale by PSCo’s regulated retail natural gas distribution business: $ 12 Index PSCo has natural gas supply, transportation and storage agreements that include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec. 31, 2012, PSCo was committed to approximately $2.0 billion in such obligations under these contracts, which expire in various years from 2013 through 2029. PSCo purchases natural gas by optimizing a balance of long-term and short-term natural gas purchases, firm transportation and natural gas storage contracts.During 2012, PSCo purchased natural gas from approximately 41 suppliers. See Item 1A for further discussion of natural gas supply and costs. Natural Gas Operating Statistics Year Ended Dec. 31 Natural gas deliveries (Thousands of MMBtu) Residential Commercial and industrial Total retail Transportation and other Total deliveries Number of customers at end of period Residential Commercial and industrial Total retail Transportation and other Total customers Natural gas revenues (Thousands of Dollars) Residential $ $ $ Commercial and industrial Total retail Transportation and other Total natural gas revenues $ $ $ MMBtu sales per retail customer Revenue per retail customer $ $ $ Residential revenue per MMBtu Commercial and industrial revenue per MMBtu Transportation and other revenue per MMBtu GENERAL Seasonality The demand for electric power and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.Seasonal rates were implemented in June 2010 and are designed to be revenue neutral on an annual basis.Although the quarterly pattern of revenue collection is different than in the past, as seasonal rates are higher in the summer months and lower throughout the other months of the year, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, PSCo’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. 13 Index Competition PSCo’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, PSCo and its wholesale customers can purchase generation resources from competing wholesale suppliers and use the transmission systems of Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.PSCo also has franchise agreements with certain cities subject to periodic renewal.If a city elected not to renew a franchise agreement, it could seek alternative means for its citizens to access electric power or gas, such as municipalization.While facing these challenges, PSCo believes its rates are competitive with currently available alternatives. ENVIRONMENTAL MATTERS PSCo’s facilities are regulated by federal and state environmental agencies.These agencies have jurisdiction over air emissions, water quality, wastewater discharges, solid wastes and hazardous substances.Various company activities require registrations, permits, licenses, inspections and approvals from these agencies.PSCo has received all necessary authorizations for the construction and continued operation of its generation, transmission and distribution systems.PSCo’s facilities have been designed and constructed to operate in compliance with applicable environmental standards.PSCo strives to comply with all environmental regulations applicable to its operations.However, it is not possible to determine when or to what extent additional facilities or modifications of existing or planned facilities will be required as a result of changes to environmental regulations, interpretations or enforcement policies or, what effect future laws or regulations may have upon PSCo’s operations.See Notes 11 and 12 to the consolidated financial statements for further discussion. There are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change.While environmental regulations related to climate change and clean energy continue to evolve, PSCo has undertaken a number of initiatives to meet current requirements and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals.Although the impact of these policies on PSCo will depend on the specifics of state and federal policies, legislation, and regulation, we believe that, based on prior state commission practice, we would recover the cost of these initiatives through rates. EMPLOYEES As of Dec. 31, 2012, PSCo had 2,705 full-time employees and 3 part-time employees, of which 2,011 were covered under collective-bargaining agreements.See Note 8 to the consolidated financial statements for further discussion. Item 1A — Risk Factors Like other companies in our industry, Xcel Energy, which includes PSCo, is subject to a variety of risks, many of which are beyond our control.Important risks that may adversely affect the business, financial condition, and results of operations are further described below.These risks should be carefully considered together with the other information set forth in this report and in future reports that Xcel Energy files with the SEC. There may be further risks and uncertainties that are not presently known or are not currently believed to be material that may adversely affect our performance or financial condition in the future. Oversight of Risk and Related Processes The goal of Xcel Energy’s risk management process, which includes PSCo, is to understand, manage and, when possible, mitigate material risk.Management is responsible for identifying and managing risks, while the Board of Directors oversees and holds management accountable.As described more fully below, PSCo is faced with a number of different types of risk.Many of these risks are cross-cutting risks such that these risks are discussed and managed across business areas and coordinated by Xcel Energy Inc.’s and PSCo’s senior management.Our risk management process has three parts: identification and analysis, management and mitigation and communication and disclosure. 14 Index Management identifies and analyzes risks to determine materiality and other attributes such as timing, probability and controllability.Management broadly considers our business, the utility industry, the domestic and global economy and the environment to identify risks.Identification and analysis occurs formally through a key risk assessment process conducted by senior management, the financial disclosure process, the hazard risk management process and internal auditing and compliance with financial and operational controls.Management also identifies and analyzes risk through its business planning process and development of goals and key performance indicators, which include risk identification to determine barriers to implementing Xcel Energy’s strategy.At the same time, the business planning process identifies areas in which there is a potential for a business area to take inappropriate risk to meet goals and determines how to prevent inappropriate risk-taking. Management seeks to mitigate the risks inherent in the implementation of Xcel Energy Inc.’s and PSCo’s strategy.The process for risk mitigation includes adherence to our code of conduct and other compliance policies, operation of formal risk management structures and groups, and overall business management.At a threshold level, we have developed a robust compliance program and promote a culture of compliance, which further mitigates risk.Building on this culture of compliance, we manage and mitigate risks through operation of formal risk management structures and groups, including management councils, risk committees and the services of corporate areas such as internal audit, the corporate controller and legal services.While we have developed a number of formal structures for risk management, many material risks affect the business as a whole and are managed across business areas. Management also communicates with Xcel Energy Inc.’s Board and key stakeholders regarding risk.Management provides information to Xcel Energy Inc.’s Board in presentations and communications over the course of the year.Senior management presents an assessment of key risks to the Board annually.The presentation of the key risks and the discussion provides the Board with information on the risks management believes are material, including the earnings impact, timing, likelihood and controllability.Based on this presentation, the Board reviews risks at an enterprise level and confirms risk management and mitigation are included in Xcel Energy Inc.’s and PSCo’s strategy.The guidelines on corporate governance and committee charters define the scope of review and inquiry for the Board and committees.The standing committees also oversee risk management as part of their charters.Each committee has responsibility for overseeing aspects of risk and our management and mitigation of the risk.Xcel Energy Inc.’s Board has overall responsibility for risk oversight.As described above, the Board reviews the key risk assessment process presented by senior management.This key risk assessment analyzes the most likely areas of future risk to Xcel Energy.Xcel Energy Inc.’s Board also reviews the performance and annual goals of each business area.This review, when combined with the oversight of specific risks by the committees, allows the Board to confirm risk is considered in the development of goals and that risk has been adequately considered and mitigated in the execution of corporate strategy.The presentation of the assessment of key risks also provides the basis for the discussion of risk in our public filings and securities disclosures. Risks Associated with Our Business Environmental Risks We are subject to environmental laws and regulations, with which compliance could be difficult and costly. We are subject to environmental laws and regulations that affect many aspects of our past, present and future operations, including air emissions, water quality, wastewater discharges and the generation, transport and disposal of solid wastes and hazardous substances.These laws and regulations require us to obtain and comply with a wide variety of environmental registrations including those for protected natural and cultural resources (such as wetlands, endangered species and other protected wildlife, and archeological and historical resources), licenses, permits, inspections and other approvals.Environmental laws and regulations can also require us to restrict or limit the output of certain facilities or the use of certain fuels, to install pollution control equipment at our facilities, clean up spills and correct environmental hazards and other contamination.Both public officials and private individuals may seek to enforce the applicable environmental laws and regulations against us.We may be required to pay all or a portion of the cost to remediate (i.e., clean-up) sites where our past activities, or the activities of certain other parties, caused environmental contamination.At Dec. 31, 2012, these sites included: · Sites of former MGPs operated by us, our predecessors, or other entities; and · Third party sites, such as landfills, for which we are alleged to be a PRP that sent hazardous materials and wastes. We are also subject to mandates to provide customers with clean energy, renewable energy and energy conservation offerings.These mandates are designed in part to mitigate the potential environmental impacts of utility operations.Failure to meet the requirements of these mandates may result in fines or penalties, which could have a material effect on our results of operations.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations, financial position or cash flows. 15 Index In addition, existing environmental laws or regulations may be revised, and new laws or regulations seeking to protect the environment may be adopted or become applicable to us, including but not limited to, regulation of mercury, NOx, SO2, CO2, particulates, coal ash and cooling water intakes.We may also incur additional unanticipated obligations or liabilities under existing environmental laws and regulations. We are subject to physical and financial risks associated with climate change. There is a growing consensus that emissions of GHGs are linked to global climate change.Climate change creates physical and financial risk.Physical risks from climate change include an increase in sea level and changes in weather conditions, such as changes in precipitation and extreme weather events.We do not serve any coastal communities so the possibility of sea level rises does not directly affect us or our customers. Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions are affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of the changes. Increased energy use due to weather changes may require us to invest in additional generating assets, transmission and other infrastructure to serve increased load.Decreased energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stress, including service interruptions.Weather conditions outside of our service territory could also have an impact on our revenues.We buy and sell electricity depending upon system needs and market opportunities.Extreme weather conditions creating high energy demand on our own and/or other systems may raise electricity prices as we buy short-term energy to serve our own system, which would increase the cost of energy we provide to our customers. Severe weather impacts our service territories, primarily when thunderstorms, tornadoes and snow or ice storms occur.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.Changes in precipitation resulting in droughts or water shortages could adversely affect our operations, principally our fossil generating units.A negative impact to water supplies due to long-term drought conditions could adversely impact our ability to provide electricity to customers, as well as increase the price they pay for energy.We may not recover all costs related to mitigating these physical and financial risks. To the extent climate change impacts a region’s economic health, it may also impact our revenues.Our financial performance is tied to the health of the regional economies we serve.The price of energy, as a factor in a region’s cost of living as well as an important input into the cost of goods and services, has an impact on the economic health of our communities.The cost of additional regulatory requirements, such as a tax on GHGs or additional environmental regulation could impact the availability of goods and prices charged by our suppliers which would normally be borne by consumers through higher prices for energy and purchased goods.To the extent financial markets view climate change and emissions of GHGs as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less than ideal terms and conditions. Financial Risks Our profitability depends in part on our ability to recover costs from our customers and there may be changes in circumstances or in the regulatory environment that impair our ability to recover costs from our customers. We are subject to comprehensive regulation by federal and state utility regulatory agencies.The CPUC regulates many aspects of our utility operations, including siting and construction of facilities, customer service and the rates that we can charge customers.The FERC has jurisdiction, among other things, over wholesale rates for electric transmission service, the sale of electric energy in interstate commerce and certain natural gas transactions in interstate commerce. Our profitability is dependent on our ability to recover the costs of providing energy and utility services to our customers and earn a return on our capital investment in our utility operations.We currently provide service at rates approved by one or more regulatory commissions.These rates are generally regulated and based on an analysis of our costs incurred in a test year.Thus, the rates we are allowed to charge may or may not match our costs at any given time.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital, in a continued low interest rate environment there could be pressure on ROE.There can also be no assurance that the applicable regulatory commission will judge all of our costs to have been prudently incurred or that the regulatory process in which rates are determined will always result in rates that will produce full recovery of our costs.Rising fuel costs could increase the risk that we will not be able to fully recover our fuel costs from our customers.Furthermore, there could be changes in the regulatory environment that would impair our ability to recover costs historically collected from our customers. 16 Index Management currently believes these prudently incurred costs are recoverable given the existing regulatory mechanisms in place.However, changes in regulations or the imposition of additional regulations, including additional environmental or climate change regulation, could have an adverse impact on our results of operations and hence could materially and adversely affect our ability to meet our financial obligations, including debt payments. Any reductions in our credit ratings could increase our financing costs and the cost of maintaining certain contractual relationships. We cannot be assured that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency.In addition, our credit ratings may change as a result of the differing methodologies or change in the methodologies used by the various rating agencies.For example, Standard & Poor’s calculates an imputed debt associated with capacity payments from purchased power contracts.An increase in the overall level of capacity payments would increase the amount of our imputed debt, based on Standard & Poor’s methodology.Therefore, our credit ratings could be adversely affected based on the level of capacity payments associated with purchased power contracts or changes in how imputed debt is determined.Any downgrade could lead to higher borrowing costs.Also, we may enter into certain procurement and derivative contracts that require the posting of collateral or settlement of applicable contracts if credit ratings fall below investment grade. We are subject to capital market and interest rate risks. Utility operations require significant capital investment in property, plant and equipment; consequently, we are an active participant in debt and equity markets.Any disruption in capital markets could have a material impact on our ability to fund our operations.Capital markets are global in nature and are impacted by numerous issues and events throughout the world economy, such as the concerns regarding European sovereign debt and management of the U.S. federal debt.Capital market disruption events and resulting broad financial market distress, such as the events surrounding the collapse in the U.S. sub-prime mortgage market, could prevent us from issuing new securities or cause us to issue securities with less than ideal terms and conditions, such as higher interest rates. Higher interest rates on short-term borrowings with variable interest rates or on incremental commercial paper issuance could also have an adverse effect on our operating results.Changes in interest rates may also impact the fair value of the debt securities in the master pension trust, as well as our ability to earn a return on short-term investments of excess cash. We are subject to credit risks. Credit risk includes the risk that our retail customers will not pay their bills, which may lead to a reduction in liquidity and an eventual increase in bad debt expense.Retail credit risk is comprised of numerous factors including the price of products and services provided, the overall economy and local economies in the geographic areas we serve, including local unemployment rates. Credit risk also includes the risk that various counterparties that owe us money or product will breach their obligations.Should the counterparties to these arrangements fail to perform, we may be forced to enter into alternative arrangements.In that event, our financial results could be adversely affected and we could incur losses. One alternative available to address counterparty credit risk is to transact on liquid commodity exchanges.The credit risk is then socialized through the exchange central clearinghouse function.While exchanges do remove counterparty credit risk, all participants are subject to margin requirements, which create an additional need for liquidity to post margin as exchange positions change value daily.The Dodd-Frank Wall Street Reform Act (Dodd-Frank Act) requires broad clearing of financial swap transactions through a central counterparty, which could lead to additional margin requirements that would impact our liquidity: however, we expect to take advantage of an exception to mandatory clearing afforded to commercial end-users who are not classified as a major swap participant.The Commodity Futures Trading Commission (CFTC) has granted an increase in the de minimis level for swap transactions with defined utility special entities, generally entities owning or operating electric or natural gas facilities, from $25 million to $800 million.Our current level of financial swap activity with special entities is significantly below this new threshold; therefore, we will not be classified as a swap dealer in our special entity activity.Swap transactions with non special entities have a much higher level of activity considered to be de minimis, currently $8 billion, and our level of activity is well under this limit; therefore, we will not be classified as a swap dealer under the Dodd-Frank Act.While we believe the impact on our liquidity will not be material, we expect to be required to report our swap transactions as part of the Dodd-Frank Act. We may at times have direct credit exposure in our short-term wholesale and commodity trading activity to various financial institutions trading for their own accounts or issuing collateral support on behalf of other counterparties.We may also have some indirect credit exposure due to participation in organized markets, such as PJM and MISO, in which any credit losses are socialized to all market participants. 17 Index We do have additional indirect credit exposures to various domestic and foreign financial institutions in the form of letters of credit provided as security by power suppliers under various long-term physical purchased power contracts.If any of the credit ratings of the letter of credit issuers were to drop below the designated investment grade rating stipulated in the underlying long-term purchased power contracts, the supplier would need to replace that security with an acceptable substitute.If the security were not replaced, the party could be in technical default under the contract, which would enable us to exercise our contractual rights. Increasing costs associated with our defined benefit retirement plans and other employee benefits may adversely affect our results of operations, financial position or liquidity. We have defined benefit pension and postretirement plans that cover substantially all of our employees.Assumptions related to future costs, return on investments, interest rates and other actuarial assumptions have a significant impact on our funding requirements related to these plans.These estimates and assumptions may change based on economic conditions, actual stock and bond market performance, changes in interest rates and changes in governmental regulations.In addition, the Pension Protection Act of 2006 changed the minimum funding requirements for defined benefit pension plans beginning in 2008 with modifications to these funding requirements in 2012 that allowed additional flexibility in the timing of contributions.Therefore, our funding requirements and related contributions may change in the future.Also, the payout of a significant percentage of pension plan liabilities in a single year due to high retirements or employees leaving the company would trigger settlement accounting and could require the company to recognize material incremental pension expense related to unrecognized plan losses in the year these liabilities are paid. Increasing costs associated with health care plans may adversely affect our results of operations. Our self-insured costs of health care benefits for eligible employees and costs for retiree health care plans have increased substantially in recent years.Increasing levels of large individual health care claims and overall health care claims could have an adverse impact on our operating results, financial position, and liquidity.We believe that our employee benefit costs, including costs related to health care plans for our employees and former employees, will continue to rise.Legislation related to health care could also significantly change our benefit programs and costs. Operational Risks We are subject to commodity risks and other risks associated with energy markets and energy production. We engage in wholesale sales and purchases of electric capacity, energy and energy-related products and are subject to market supply and commodity price risk.Commodity price changes can affect the value of our commodity trading derivatives.We mark certain derivatives to estimated fair market value on a daily basis (mark-to-market accounting), which may cause earnings volatility.Actual settlements can vary significantly from these estimates, and significant changes from the assumptions underlying our fair value estimates could cause significant earnings variability. If we encounter market supply shortages or our suppliers are otherwise unable to meet their contractual obligations, we may be unable to fulfill our contractual obligations to our retail, wholesale and other customers at previously authorized or anticipated costs.Any such disruption, if significant, could cause us to seek alternative supply services at potentially higher costs or suffer increased liability for unfulfilled contractual obligations.Any significantly higher energy or fuel costs relative to corresponding sales commitments would have a negative impact on our cash flows and could potentially result in economic losses.Potential market supply shortages may not be fully resolved through alternative supply sources and such interruptions may cause short-term disruptions in our ability to provide electric and/or natural gas services to our customers.The impact of these cost and reliability issues depends on our operating conditions such as generation fuels mix, availability of water for cooling, availability of fuel transportation, electric generation capacity, transmission, etc. Our utility operations are subject to long-term planning risks. On a periodic basis our utility operations file long-term resource plans with our regulators.These plans are based on numerous assumptions over the relevant planning horizon such as:sales growth, customer usage patterns, economic activity, costs, regulatory mechanisms, impact of technology on energy efficiency on sales and production, customer behavioral response and continuation of the existing utility business model.Given the uncertainty in these planning assumptions, there is a risk that the magnitude and timing of resource additions and demand may not coincide.This could lead to under recovery of costs or insufficient resources to meet customer demand. 18 Index In some of our state jurisdictions, large industrial customers may leave our system and invest in their own on-site distributed generation or seek law changes to give them the authority to purchase directly from other suppliers or organized markets.The recent low natural gas price environment has caused some customers to consider their options in this area, particularly customers with industrial processes using steam.Wholesale customers may purchase directly from other suppliers and procure only transmission service from us.These circumstances provide for greater long-term planning uncertainty related to future load growth.Similarly, distributed solar generation may become an economic competitive threat to our load growth in the future, however we believe the economics, absent significant subsidies, do not support such a trend in the near term unless a state mandates the purchase of such generation.Some state legislatures have considered such legislation. Our natural gas transmission and distribution operations involve numerous risks that may result in accidents and other operating risks and costs. Our natural gas transmission and distribution activities include a variety of inherent hazards and operating risks, such as leaks, explosions and mechanical problems, which could cause substantial financial losses.In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial losses to us.In accordance with customary industry practice, we maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could have a material effect on our financial position and results of operations.For our natural gas transmission or distribution lines located near populated areas, including residential areas, commercial business centers, industrial sites and other public gathering areas, the level of potential damages resulting from these risks is greater. Additionally, the cost of potential regulations related to pipeline safety could be significant. As we are a subsidiary of Xcel Energy Inc., we may be negatively affected by events impacting the credit or liquidity of Xcel Energy Inc. and its affiliates. If Xcel Energy Inc. were to become obligated to make payments under various guarantees and bond indemnities or to fund its other contingent liabilities, or if either Standard & Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s credit rating below investment grade, Xcel Energy Inc. may be required to provide credit enhancements in the form of cash collateral, letters of credit or other security to satisfy part or potentially all of these exposures.If either Standard & Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s debt securities below investment grade, it would increase Xcel Energy Inc.’s cost of capital and restrict its access to the capital markets.This could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. As of Dec. 31, 2012, Xcel Energy Inc. and its utility subsidiaries had approximately $10.1 billion of long-term debt and $0.9 billion of short-term debt and current maturities.Xcel Energy Inc. provides various guarantees and bond indemnities supporting some of its subsidiaries by guaranteeing the payment or performance by these subsidiaries for specified agreements or transactions. Xcel Energy also has other contingent liabilities resulting from various tax disputes and other matters.Xcel Energy Inc.’s exposure under the guarantees is based upon the net liability of the relevant subsidiary under the specified agreements or transactions.The majority of Xcel Energy Inc.’s guarantees limit its exposure to a maximum amount that is stated in the guarantees.As of Dec. 31, 2012, Xcel Energy had guarantees outstanding with a maximum stated amount of approximately $69.5 million and $17.9 million of exposure.Xcel Energy also had additional guarantees of $29.6 million at Dec. 31, 2012 for performance and payment of surety bonds for the benefit of itself and its subsidiaries, with total exposure that cannot be estimated at this time.If Xcel Energy Inc. were to become obligated to make payments under these guarantees and bond indemnities or become obligated to fund other contingent liabilities, it could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. We are a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. can exercise substantial control over our dividend policy and business and operations and may exercise that control in a manner that may be perceived to be adverse to our interests. All of the members of our board of directors, as well as many of our executive officers, are officers of Xcel Energy Inc.Our board makes determinations with respect to a number of significant corporate events, including the payment of our dividends. 19 Index We have historically paid quarterly dividends to Xcel Energy Inc.In 2012, 2011 and 2010 we paid $267.0 million, $270.1 million and $265.8 million of dividends to Xcel Energy Inc., respectively.If Xcel Energy Inc.’s cash requirements increase, our board of directors could decide to increase the dividends we pay to Xcel Energy Inc. to help support Xcel Energy Inc.’s cash needs.This could adversely affect our liquidity.The amount of dividends that we can pay is limited to some extent by our indenture for our first mortgage bonds. Public Policy Risks We may be subject to legislative and regulatory responses to climate change and emissions, with which compliance could be difficult and costly. Increased public awareness and concern regarding climate change may result in more regional and/or federal requirements to reduce or mitigate the effects of GHGs. Numerous states have announced or adopted programs to stabilize and reduce GHGs, and federal legislation has been introduced in both houses of Congress.The U.S. continues to participate in international negotiations related to the United Nations Framework Convention on Climate Change.Such legislative and regulatory responses related to climate change and new interpretations of existing laws through climate change litigation create financial risk as our electric generating facilities are likely to be subject to regulation under climate change laws introduced at either the state or federal level within the next few years. The EPA has taken steps to regulate GHGs under the CAA.In December 2009, the EPA issued a finding that GHG emissions endanger public health and welfare, and that motor vehicle emissions contribute to the GHGs in the atmosphere.This endangerment finding created a mandatory duty for the EPA to regulate GHGs from light duty motor vehicles.In January 2011, new EPA permitting requirements became effective for GHG emissions of new and modified large stationary sources, which are applicable to construction of new power plants or power plant modifications that increase emissions above a certain threshold. The EPA has also announced that it will propose GHG regulations applicable to emissions from existing power plants, although it is not known when the EPA will initiate this rulemaking. We are also currently a party to climate change lawsuits and may be subject to additional climate change lawsuits, including lawsuits similar to those described in Note 12 to the consolidated financial statements.An adverse outcome in any of these cases could require substantial capital expenditures that cannot be determined at this time and could possibly require payment of substantial penalties or damages.Defense costs associated with such litigation can also be significant.Such payments or expenditures could affect results of operations, cash flows, and financial condition if such costs are not recovered through regulated rates. There are many uncertainties regarding when and in what form climate change legislation or regulations will be enacted.The impact of legislation and regulations, on us and our customers will depend on a number of factors, including whether GHG sources in multiple sectors of the economy are regulated, the overall GHG emissions cap level, the degree to which GHG offsets are recognized as compliance options, the allocation of emission allowances to specific sources and the indirect impact of carbon regulation on natural gas and coal prices.While we do not have operations outside of the U.S., any international treaties or accords could have an impact to the extent they lead to future federal or state regulations.Another important factor is our ability to recover the costs incurred to comply with any regulatory requirements that are ultimately imposed.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations. We are also subject to a significant number of proposed and potential rules that will impact our coal-fired and other generation facilities.These include, but are not limited to, rules associated with emission of SO2 and NOx, mercury, regional haze, ozone, ash management and cooling water intake systems.The costs of investment to comply with these rules could be substantial.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. Increased risks of regulatory penalties could negatively impact our business. The Energy Act increased the FERC’s civil penalty authority for violation of FERC statutes, rules and orders.The FERC can now impose penalties of $1 million per violation per day.In addition, electric reliability standards are now mandatory and subject to potential financial penalties by regional entities, the NERC or the FERC for violations.If a serious reliability incident did occur, it could have a material effect on our operations or financial results. The FERC has provided notice of violations of its market manipulation rules to several market participants during the year.The potential penalties in one pending case exceed $400 million.As with all regulatory requirements, we attempt to mitigate this risk through formal training on such prohibited practices and a vigorous compliance function that reviews our interaction with the markets under FERC and CFTC jurisdictions.However, there is no guarantee our compliance program will be sufficient to ensure against violations. 20 Index Macroeconomic Risks Economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions.The consequences of a prolonged economic recession and uncertainty of recovery may result in a sustained lower level of economic activity and uncertainty with respect to energy prices and the capital and commodity markets.A sustained lower level of economic activity may also result in a decline in energy consumption, which may adversely affect our revenues and future growth.Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital, which are discussed in greater detail in the capital market risk section above. Current economic conditions may be exacerbated by insufficient financial sector liquidity leading to potential increased unemployment, which may impact customers’ ability to pay timely, increase customer bankruptcies, and may lead to increased bad debt. Further, worldwide economic activity has an impact on the demand for basic commodities needed for utility infrastructure, such as steel, copper, aluminum, etc., which may impact our ability to acquire sufficient supplies.Additionally, the cost of those commodities may be higher than expected. Our operations could be impacted by war, acts of terrorism, threats of terrorism or disruptions in normal operating conditions due to localized or regional events. Our generation plants, fuel storage facilities, transmission and distribution facilities and information systems may be targets of terrorist activities that could disrupt our ability to produce or distribute some portion of our energy products.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair and insure our assets, which could have a material impact on our financial condition and results of operations.The potential for terrorism has subjected our operations to increased risks and could have a material effect on our business.While we have already incurred increased costs for security and capital expenditures in response to these risks, we may experience additional capital and operating costs to implement security for our plants, such as additional physical plant security and additional security personnel.We have also already incurred increased costs for compliance with NERC reliability standards associated with critical infrastructure protection, and may experience additional capital and operating costs to comply with the NERC critical infrastructure protection standards as they are implemented and clarified. The insurance industry has also been affected by these events and the availability of insurance may decrease.In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms. For example, wildfire events, particularly in the geographic areas we serve, may cause insurance for wildfire losses to become difficult or expensive to obtain. A disruption of the regional electric transmission grid, interstate natural gas pipeline infrastructure or other fuel sources, could negatively impact our business.Because our generation, transmission systems and local natural gas distribution companies are part of an interconnected system, we face the risk of possible loss of business due to a disruption caused by the actions of a neighboring utility or an event (severe storm, severe temperature extremes, generator or transmission facility outage, pipeline rupture, railroad disruption, sudden and significant increase or decrease in wind generation, or any disruption of work force such as may be caused by flu epidemic) within our operating systems or on a neighboring system.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair assets, which could have a material impact on our financial condition and results. The degree to which we are able to maintain day-to-day operations in response to unforeseen events, potentially through the execution of our business continuity plans, will in part determine the financial impact of certain events on our financial condition and results.It’s difficult to predict the magnitude of such events and associated impacts. 21 Index A cyber incident or cyber security breach could have a material effect on our business. We operate in a highly regulated industry that requires the continued operation of sophisticated information technology systems and network infrastructure.In addition, in the ordinary course of business, we use our systems and infrastructure to create, collect, use, disclose, store, dispose of and otherwise process sensitive information, including company data, customer energy usage data, and personal information regarding customers, employees and their dependents, contractors and other individuals. Our generation, transmission, distribution and fuel storage facilities, information technology systems and other infrastructure or physical assets, as well as the information processed in our systems, infrastructure and assets could be directly or indirectly affected by unintentional or deliberate cyber security incidents, including those caused by human error.Cyber security incidents could harm our businesses by limiting our generating, transmitting and distributing capabilities, delaying our development and construction of new facilities or capital improvement projects to existing facilities, disrupting our customer operations, or exposing us to liability.As generation and transmission systems as well as natural gas pipelines are part of an interconnected system, a disruption caused by the impact of a cyber security incident of the regional electric transmission grid, natural gas pipeline infrastructure or other fuel sources or of our third party service providers’ operations,could also negatively impact our business.In addition, we also anticipate that such an event would receive regulatory scrutiny at both the Federal and State level.We are unable to quantify the potential impact of such cyber security threats or subsequent related actions.These potential cyber security incidents and corresponding regulatory action could result in a material decrease in revenues and may causesignificant additional costs (e.g., penalties, third party claims, repairs, insurance or compliance) and potentially disrupt our supply and markets for natural gas, oil and other fuels. Although we maintain security measures designed to protect our information technology systems, network infrastructure and other assets, these assets as well as the information they process may be vulnerable to cyber security incidents, including the resulting disability, or failures of assets or unauthorized access to assets or information.If our technology systems were to fail or be breached, or those of our third-party service providers, we may be unable to fulfill critical business functions, including effectively maintaining certain internal controls over financial reporting. We are unable to quantify the potential impact of cyber security incidents on our business. Rising energy prices could negatively impact our business. Higher fuel costs could significantly impact our results of operations if requests for recovery are unsuccessful.In addition, higher fuel costs could reduce customer demand and/or increase bad debt expense, which could also have a material impact on our results of operations.Delays in the timing of the collection of fuel cost recoveries as compared with expenditures for fuel purchases could have an impact on our cash flows.We are unable to predict future prices or the ultimate impact of such prices on our results of operations or cash flows. Our operating results may fluctuate on a seasonal and quarterly basis and can be adversely affected by milder weather. Our electric and natural gas utility businesses are seasonal, and weather patterns can have a material impact on our operating performance.Demand for electricity is often greater in the summer and winter months associated with cooling and heating.Because natural gas is heavily used for residential and commercial heating, the demand for this product depends heavily upon weather patterns throughout our service territory, and a significant amount of natural gas revenues are recognized in the first and fourth quarters related to the heating season.Accordingly, our operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.Unusually mild winters and summers could have an adverse effect on our financial condition, results of operations, or cash flows. Item 1B — Unresolved Staff Comments None. Item 2 — Properties Virtually all of the electric utility plant property of PSCo is subject to the lien of its first mortgage bond indenture. 22 Index Electric Utility Generating Stations: Station, Location and Unit Fuel Installed Summer 2012 Net Dependable Capability (MW) Steam: Arapahoe-Denver, Colo., 2 Units Coal 1951-1955 Cherokee-Denver, Colo., 2 Units Coal 1957-1968 (a) Comanche-Pueblo, Colo. Unit 1 Coal Unit 2 Coal Unit 3 Coal (b) Craig-Craig, Colo., 2 Units Coal 1979-1980 83 (c) Hayden-Hayden, Colo., 2 Units Coal 1965-1976 (d) Pawnee-Brush, Colo., 1 Unit Coal Valmont-Boulder, Colo., 1 Unit Coal Zuni-Denver, Colo., 1 Unit Coal 1948-1954 60 Combustion Turbine: Blue Spruce-Aurora, Colo., 2 Units Natural Gas Fort St. Vrain-Platteville, Colo., 6 Units Natural Gas 1972-2009 Rocky Mountain-Keenesburg, Colo., 3 Units Natural Gas Various locations, 6 Units Natural Gas Various Hydro: Cabin Creek-Georgetown, Colo. Pumped Storage, 2 Units Hydro Various locations, 9 Units Hydro Various 26 Wind: Ponnequin-Weld County, Colo., 37 Units Wind 1999-2001 25 (e) Total (a) Cherokee Unit 2 was taken out of service in October 2011.Cherokee Unit 1 was taken out of service in May 2012. (b) Based on PSCo’s ownership interest of 67 percent of Unit 3. (c) Based on PSCo’s ownership interest of 10 percent. (d) Based on PSCo’s ownership interest of 76 percent of Unit 1 and 37 percent of Unit 2. (e) This capacity is only available when wind conditions are sufficiently high enough to support generation values noted above.Therefore, the on-demand net dependable capacity is zero. Electric utility overhead and underground transmission and distribution lines (measured in conductor miles) at Dec. 31, 2012: Conductor Miles 345 KV 230 KV 138 KV 92 115 KV Less than 115 KV PSCo had 230 electric utility transmission and distribution substations at Dec. 31, 2012. Natural gas utility mains at Dec. 31, 2012: Miles Transmission Distribution Item 3 — Legal Proceedings In the normal course of business, various lawsuits and claims have arisen against PSCo.PSCo has recorded an estimate of the probable cost of settlement or other disposition for such matters. 23 Index Additional Information See Note 12 to the consolidated financial statements for further discussion of legal claims and environmental proceedings.See Item 1 and Note 11 to the consolidated financial statements for a discussion of proceedings involving utility rates and other regulatory matters. Item 4 — Mine Safety Disclosures None. PART II Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities PSCo is a wholly owned subsidiary of Xcel Energy Inc. and there is no market for its common equity securities. PSCo’s dividends are subject to the FERC’s jurisdiction under the Federal Power Act, which prohibits the payment of dividends out of capital accounts; payment of dividends is allowed out of retained earnings only.PSCo’s most restrictive dividend limitation is imposed by its credit facility, which requires that the debt-to-total capitalization ratio be less than or equal to 65 percent. See Note 4 to the financial statements for further discussion of PSCo’s dividend policy. The dividends declared during 2012 and 2011 were as follows: (Thousands of Dollars) First quarter $ $ Second quarter Third quarter Fourth quarter Item 6 — Selected Financial Data This is omitted per conditions set forth in general instructions I (1)(a) and (b) of Form 10-K for wholly owned subsidiaries (reduced disclosure format). Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Discussion of financial condition and liquidity for PSCo is omitted per conditions set forth in general instructions I(1)(a) and (b) of Form 10-K for wholly owned subsidiaries.It is replaced with management’s narrative analysis of the results of operations set forth in general instructions I(2)(a) of Form 10-K for wholly owned subsidiaries (reduced disclosure format). Financial Review The following discussion and analysis by management focuses on those factors that had a material effect on PSCo’s financial condition, results of operations and cash flows during the periods presented, or are expected to have a material impact in the future.It should be read in conjunction with the accompanying consolidated financial statements and related notes to the consolidated financial statements. 24 Index Forward-Looking Statements Except for the historical statements contained in this report, the matters discussed in the following discussion and analysis are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of PSCo and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry, including the risk of slow down in the U.S. economy or delay in growth recovery; actions of credit rating agencies; trade, fiscal, taxation and environmental policies in areas where PSCo has a financial interest; customer business conditions; competitive factors, including the extent and timing of the entry of additional competition in the markets served by PSCo and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates, or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee work force factors; and the other risk factors listed from time to time by PSCo in reports filed with the SEC, including “Risk Factors” in Item 1A of this Annual Report on Form 10-K and Exhibit 99.01 hereto. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations PSCo’s net income was approximately $458 million for 2012, compared with approximately $397 million for 2011.The increase is primarily due to an electric rate increase, effective May 2012, and the impact of warmer summer weather.The increase was partially offset by decreased wholesale revenue due to the expiration of a long-term power sales agreement with Black Hills Corp, higher depreciation expense and O&M expenses. Electric Revenues and Margin Electric revenues, as well as fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas and coal used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following tables summarize the components of the changes in electric revenues and margin for the year ended Dec. 31: Electric Revenues (Millions of Dollars) 2012 vs. 2011 Fuel and purchased power cost recovery $ ) Firm wholesale (a) ) Trading, including renewable energy credit sales ) Retail rate increase 58 Estimated impact of weather 16 DSM incentive 13 DSM revenue (offset by expenses) 8 Other, net 2 Total decrease in electric revenues $ ) (a) Decrease is primarily due to the expiration of a long-term wholesale power sales agreement with Black Hills Corp. effective Jan. 1, 2012. 25 Index Electric Margin (Millions of Dollars) 2012 vs. 2011 Retail rate increase $ 58 Estimated impact of weather 16 DSM incentive 13 DSM revenue (offset by expenses) 8 Firm wholesale (a) ) Trading, including renewable energy credit sales (6 ) Other, net (1
